DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 30-49 filed 2/4/2022 are allowed for the reasons set forth below. 

Re Claim 30: 
Kisner et al. US-PGPUB No. 2017/0154438 (hereinafter Kisner) teaches an augmented reality system for guiding collection of hazardous contaminant samples, comprising: 
an image capture device configured for capturing images of a sampling environment including a test surface (Kisner FIGS. 15A-15B and FIGS. 18A-18C and FIGS. 19D-19F and Paragraph 0129 “the user 202 may have to line up a box with a printed box on the receptacle 301”);
a display configured to display an augmented reality overlay over a view of the sampling environment, the augmented reality overlay including a visual representation of a boundary of a test area (
Kisner teaches at Paragraph 0159 that during the test, the spectral pattern is observed and recorded. The spectral pattern may correspond to targeted substances such as toxic chemicals, drugs, explosives, biological agents. 
Kisner teaches at Paragraph 0050 a method of detection of trace and bulk substances can be implemented and at Paragraph 0142 that the user uses the camera of the computing device 201 to capture an image of the pad 331, which is converted to a digital image….the colorimetric test is performed on the digital image. After the colorimetric test is complete, the result is displayed and the result may include images of the scene and or suspect, test location on a map, notes, and driver’s license information and at Paragraph 0147 that the testing identifies the sample by an analysis of a spectral pattern of the image of the sample…..the user has the option to add various information to the report including, location information, scene information, suspect information, time/date information, GPS or location information……and at Paragraph 0149 that the application masks out extraneous matter to exclude everything except that which appears in the testing area of the pouch. 
Kisner teaches at Paragraph 0144 that FIGS. 15A and 15B show exemplary aligning indicia displayed on the computing device by the application with indicia such as an identification code 311 on the pouch. The application will display a box, icon, image or other indicia on the display of the computing device 201, which the user will use to align with an icon, image or other indicia on the pouch 301. ….based on the size of the identification code 311 when read by the application on the computing device 201, the application determines how big the testing window 310 is below the identification code 311 and adjusts to focus on just the testing window 310….monitoring and maintaining a consistent distance from the camera will ensure that a consistent number of pixels are captured from one test to another test by controlling the size of the test area….the computing device 201 will ensure that a suitable image of the pad 331 is properly captured and that each part of the image is the same distance from the computing device, resulting in uniform images from test to test….with respect to FIG. 15B, the application on the computing device 201 displays a box on the display which the user 202 aligns with a dot 371 on the receptacle 301. 
Kisner FIGS. 15A-15B and FIGS. 18A-18C and FIGS. 19D-19F and Paragraph 0129 “the user 202 may have to line up a box with a printed box on the receptacle 301”);
at least one computer-readable memory having stored thereon executable instructions (Paragraph 0190); and 
one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to (Paragraph 0190): 
cause output via the display of the visual representation of the boundary of the test area (Kisner FIGS. 15A-15B and FIGS. 18A-18C and FIGS. 19D-19F and Paragraph 0129 “the user 202 may have to line up a box with a printed box on the receptacle 301…the computing device 201 could simply locate the swab 331 with OCR for alignment” and at Paragraph 0172 “the pouches 301 may include a plurality of swabs, allowing the user to select from one to perform the test” and at Paragraph 0141 “examples of substance capable of detection includes explosives, drugs, contaminated water….the user 202….can place the bulk substance directly into the receptacle 301”); 
[track movement of the swab as the user swabs at least a portion of the test area to collect the sample (Kisner teaches at Paragraph 0142 that a reaction occurs between the reagents and a substance on the pad 331, in which, depending on the substance detected on the pad 331, turns the pad a particular color. 
Kisner teaches at Paragraph 0079 that the application determines how big the testing window 310 is below the identification code 311 and adjusts to focus on just the testing window 310 and at Paragraph 0190 that the image includes a color of a reaction between a test substance and at least one reagent in the test receptacle. . 
Kisner teaches at Paragraph 0141-0143 “examples of substance capable of detection includes explosives, drugs, contaminated water….the user 202….can place the bulk substance directly into the receptacle 301….a reaction occurs between the reagents and a substance on the pad 331, depending upon the substance detected on the pad 331, turns the pad to a particular color. At step 1408, the user uses the camera of the computing device 201 to capture the image of the pad 331, which is converted to a digital image in a known manner….After the colorimetric test is complete, the result is displayed on the computing device 201. The result may include images of the scene and or suspect, test location on a map….the reagents react with the chemical on the pad of the swab, which can be observed by the user through the testing area. With the computing device 201, the user opens the application and uses the camera to focus on the substance to be tested and capture the substance being tested through the testing area, after aligning the identification code 311 on the receptacle 301”), 
determine a size of an actual area swabbed by the user (
Even if applicant’s actual area swabbed by the user were to be mapped Kisner’s test sample area on the pad 331 swabbed by the user, Kisner teaches identifying the test sample on the pad 331 by color detection on the pad 331 using the image of the pad 331. The identification of the test sample includes the identification of the color pattern/shape of the test sample. The test sample indicated by the color pattern of the image of the sample indicates the size and shape of the test sample. Kisner teaches at Paragraph 0147 that the application determines that the picture is readable and colorimetric testing is performed and a result is displayed….The testing identifies the sample by an analysis of a spectral pattern of the image of the sample. It is noted that the color pattern of the image of the sample indicates the size of the sample or the patterned color perimeter/boundary size of the sample.
Moreover, even if applicant’s actual area swabbed by the user were to be mapped to the testing area of the pouch, Kisner teaches at Paragraph 0149 that the application masks out extraneous matter to exclude everything except that which appears in the testing area of the pouch. Accordingly, the masked in testing area of the pouch is determined and thus the size of the masked testing area of the pouch is determined. For example, when the masked testing area of the pouch forms a circle in shape, the size of the testing area can be the perimeter or the radius of the circle. When the masked testing area of pouch forms a square, the size of the testing area is the perimeter/boundary of the square or a side dimension of the square. The testing area of the pouch includes the size and shape of the testing area as further shown as the testing area 331 in FIG. 11A or the testing window 310 of FIG. 13 or the detection area in FIG. 15A/18A/19D. Kisner teaches at Paragraph 0144 that monitoring and maintaining a consistent distance from the camera will ensure that a consistent number of pixels are captured from one test to another test by controlling the size of the test area.  Accordingly determining the size of the test area in the same as determined the size of the actual test area during the monitored interaction of the user inserting the swab by the computing device. 
Additionally, the actual area swabbed by the user may correspond to the testing window 310 of Kisner and the test window 310 frames the actual test area swabbed by the user (see FIG. 13). Kisner teaches at Paragraph 0082 that the testing area 319 is defined within the neck portion 302 and is framed by the testing window 310. Kisner teaches at Paragraph 0079 that the application determines how big the testing window 310 is below the identification code 311 and adjusts to focus on just the testing window 310 and at Paragraph 0190 that the image includes a color of a reaction between a test substance and at least one reagent in the test receptacle. Accordingly, determining the size of the test window 310 corresponds to determining the size of the test area 319 since the actual test area 319 is framed by the testing window 310 and thus the size of the test window 310 is the same as the size of the test area 319. 
Finally, the user may determine the size of the actual test area by the selection of one of the swabs with the different sizes. Kisner teaches at Paragraph 0172 that the pouches may include a plurality of swabs, allowing the user to select from one to perform the test…the swabs may include different sizes, different shapes, or have different patterns. Selecting a particular size of the swab allows the size of the swab to be selected and thus determined based monitored interaction of the user inserting the swab in the test receptacle. 
Additionally, Kisner teaches at FIG. 19D and Paragraph 0102 determining the detection area which is the actual area swabbed by the user and accordingly determining the size of the detection area including determining the perimeter/boundary size of the detection area), and
transmit an indication of the size of the actual area swabbed ( 
Kisner teaches at Paragraph 0144 that monitoring and maintaining a consistent distance from the camera will ensure that a consistent number of pixels are captured from one test to another test by controlling the size of the test area. Kisner teaches at Paragraph 0129 “it is noted that any color pattern or other pattern that would be recognizable by OCR may be employed…. the computing device 201 could simply locate the swab 331 with OCR for alignment”. 
Kisner teaches at Paragraph 0074 visually observing the color of a reaction between the targeted substance and the reagent and at Paragraph 0147 that the application determines that the picture is readable and colorimetric testing is performed and a result is displayed….The testing identifies the sample by an analysis of a spectral pattern of the image of the sample and at Paragraph 0149 that the application masks out extraneous matter to exclude everything except that which appears in the testing area of the pouch. It is noted that the sample pattern/shape is determined by the colorimetric testing and thus a size of the sample is determined. It is noted that the testing area of the pouch is the actual area swabbed by the user and the mask applied by the application to the captured image determines the size of the testing area of the pouch based on the pixels of the captured image appearing in the testing area wherein the test area has a size controlled by the computing device 201 and a location of the test area (swab 331) is also determined by the computing device 201. Thus, the mask area is determined based on the controlled size of the test area and the location of the test area which is where the swab 331 is located in the pouch. 
Kisner teaches at Paragraph 0079 that the application determines how big the testing window 310 is below the identification code 311 and adjusts to focus on just the testing window 310 and at Paragraph 0190 that the image includes a color of a reaction between a test substance and at least one reagent in the test receptacle. . 
Kisner teaches at Paragraph 0141-0143 “examples of substance capable of detection includes explosives, drugs, contaminated water….the user 202….can place the bulk substance directly into the receptacle 301….a reaction occurs between the reagents and a substance on the pad 331, depending upon the substance detected on the pad 331, turns the pad to a particular color. At step 1408, the user uses the camera of the computing device 201 to capture the image of the pad 331, which is converted to a digital image in a known manner….After the colorimetric test is complete, the result is displayed on the computing device 201. The result may include images of the scene and or suspect, test location on a map….the reagents react with the chemical on the pad of the swab, which can be observed by the user through the testing area. With the computing device 201, the user opens the application and uses the camera to focus on the substance to be tested and capture the substance being tested through the testing area, after aligning the identification code 311 on the receptacle 301”). 

The prior art references do not anticipate or suggest the new claim limitation of “track movement of the swab as the user swabs the at least a portion of the test area to collect the sample, determine a size of an actual area swabbed by the user based at least in part on the tracked movement” in an augmented reality system for guiding collection of hazardous contaminant samples, set forth in the base claim 30.  The base claim 39 is allowed for the same reasons as the claim 30. The dependent claims 31-38 are dependent upon the claim 30 and are allowed for the same reasons as the claim 30. The dependent claims 40-49 are dependent upon the base claim 39 and are allowed for the same reasons as the base claim 39. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613